Citation Nr: 1500516	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  11-23 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for frostbite of both upper extremities.

2.  Entitlement to service connection for frostbite of both lower extremities.

3.  Entitlement to service connection for a chronic sore throat, claimed as due to exposure to mustard gas.  

4.  Entitlement to service connection for a bilateral eye disorder.  

5.  Entitlement to service connection for a hearing loss of the left ear. 

6.  Entitlement to service connection for gout of the right ankle.  

7.  Entitlement to service connection for a prostate disorder. 

8.  Entitlement to service connection for a right shoulder disorder

9.  Entitlement to service connection for a low back disorder.  

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for a disorder manifested by muscle cramps.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from June 1978 to June 1982.  

This matter came before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  

The Veteran testified at a travel Board hearing in August 2012 before the undersigned sitting at the RO in Columbia, South Carolina.  A transcript thereof is in the claim file.

In addition to the paper claims file, there is a paperless, electronic claims file, Virtual VA associated with this appeal, a review of which does not reveal anything pertinent to the present appeal.  

The issues of service connection for a right shoulder disorder, a low back disorder, erectile dysfunction, and a disorder manifested by muscle cramps are  addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Acute neurological manifestations of the Veteran's feet during service were not then shown to be due to cold exposure and no cold exposure or any chronic residuals of frostbite of both upper or both lower extremities is currently shown.  

2.  The Veteran has not identified, and the evidence does not reflect, any disability due to mustard gas; the most probative evidence of record does not demonstrate that the Veteran had full body exposure to mustard gas during active duty; and the most probative evidence of record does not demonstrate that a chronic sore throat is causally related to active duty, to include exposure to mustard gas.  

3.  A bilateral acquired eye disorder is not shown.  

4.  A hearing loss of the left ear, by VA standards, is not shown at any time.  

5.  Gout, including in the right ankle, is shown to have first manifested many years after military service. 

6.  A prostate disorder is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for frostbite of both upper extremities are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for frostbite of both lower extremities are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for a chronic sore throat, claimed as due to exposure to mustard gas, are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2014).

4.  The criteria for service connection for a bilateral eye disorder are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The criteria for service connection for hearing loss of the left ear are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2014).

6.  The criteria for service connection for gout of the right ankle are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).

7.  The criteria for service connection for a prostate disorder are not met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159 (2012).  

As to the duty to notify, in correspondence in March 24, 2010, the RO satisfied VA's duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran as to all claims except for service connection for erectile dysfunction and notice as to erectile dysfunction was given by letter of March 31, 2010.  All this was prior to the initial rating decision which is appealed.  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the service connection claims; the information and evidence that VA would seek to provide; the information and evidence that the Veteran was expected to provide; and of the way initial disability ratings and effective dates are established.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  The Veteran that he was not now receiving any VA treatment.  The service treatment records (STRs) are on file.  All identified and available post-service private treatment records relative to the issues addressed on the merits have been secured.  

The Veteran was afforded a VA examination as to the claim for service connection for gout of the right ankle to obtain a nexus opinion.  He has not been afforded a VA nexus examination as to the other claims addressed herein on the merits.  

Under the VCAA, VA is obligated to obtain a VA medical opinion for claims in cases, such as this one, where there is (1) evidence of a current disability, (2) evidence of an in-service event, injury, or disease, and (3) an indication that there may be a connection between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.326 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  However, neither 38 U.S.C.A. § 5103A(D)(1) nor the general duty to assist claimants at 38 U.S.C.A. § 5103(a)(1), "imposes an open-ended obligation on [VA] to provide medical examination or opinion upon demand."  Beasley v. Shinseki, 709 F.3d 1154, 1159 (Fed.Cir. 2013).  Examinations have not been requested s to the claims for service connection for frostbite, a sore throat, bilateral eye disorder, left ear hearing loss, gout or a prostate disorder because the only evidence is the Veteran's unsubstantiated belief that they are related to military service.  Standing alone, a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require[VA] to provide such examinations in virtually every veteran's disability case."  Walker v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).

The Veteran testified at a 2012 travel Board hearing.  38 C.F.R. § 3.103(c)(2) requires that one presiding at a hearing fulfill two duties, i.e., (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  What is not required is the preadjudication of a claim; assessment of credibility and probative value of evidence to determine the missing elements; mine the record for all latent issues; discuss what regulations are potentially applicable to all such issues, or explain all possible routes to benefits.  Leavey v. McDonald, No. 12-1883, slip op. at 9 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 493).  In a service connection claim, one presiding at a hearing generally is required to explain (1) the elements for service connection, i.e., injury or disease in service, current disability, and nexus, and (2) which elements the RO found were unfulfilled.  Leavey v. McDonald, No. 12-1883, slip op. at 7 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496). 

The elements for substantiating a service connection claim were explained to the Veteran.  The duty to suggest overlooked evidence relates to situations "when the record is missing any evidence on [an] issue [material to substantiating the claim] or when the testimony at the hearing raises an issue for which there is no evidence in the record."  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc) (citing Bryant, 23 Vet. App. at 496).  Here, the Veteran was afforded a period of 30 days after the hearing within which to submit additional evidence, including up-to-date private treatment records.  However, none were ever submitted.  On the other hand, the claims for service connection for a right shoulder disorder and for a low back disorder are being remanded to, in part, obtain outstanding private clinical records.  

Lastly, if the hearing transcript reflects an understanding by the claimant as to the outstanding issue material to establishing a claim loss, such that the "clarity and completeness of the hearing record" was assured, no more is required.  Leavey v. McDonald, No. 12-1883, slip op. at 11 (U.S. Vet. App. Nov. 14, 2014) (en banc).  Such is the case here.  

II. Principles of Service Connection

Service connection is warranted for disability incurred or aggravated during active service or by application of certain rebuttable presumptions.  38 U.S.C.A. §§ 1101, 1131 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain or any cough, during service will permit service connection for arthritis, or pulmonary diseases first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis and a sensorineural hearing loss as an organic disease of the nervous system, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  

Sensorineural hearing loss is generally considered an organic disease of the nervous system by VA.  See Adjudication Manual Rewrite, M21-1MR, III.iv.4.B.12.a. ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").

The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a), which includes arthritis and other organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition, i.e., when its symptoms are capable of lay observation and it may be diagnosed by its unique and readily identifiable features; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson, 581 F.3d at 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III. Merits

Frostbite of the Upper and Lower Extremities

The January 1978 service entrance examination found that the Veteran had mild pes planus.  In February 1981 he complained of foot pain, from cold weather.  He reported having had pain after getting into a shower and pain upon weight-bearing.  There was no relevant past history.  On examination there was no edema, tenderness or discoloration.  He had good circulation and good range of motion and reflexes.  The assessment was neuralgia, for which he was given pain medication.  In March 1981 he complained of pain and swelling of his feet of 8 days duration.  He reported that the pain began after taking a shower.  He stated that he did not think that his feet were cold before the shower.  He did not think that anything out of the ordinary had occurred, i.e., exposure to cold weather or trauma.  On examination there was no apparent swelling or blistering of his feet.  Pulses were good and there was no paresthesia.  He had good sensation but had tenderness of the balls of his feet.  The assessment was pes planus and plantar fasciitis, for which he was given Motrin.  

In August 1981 the Veteran was treated for left ankle pain due to what was diagnosed as a first degree sprain, when he had fallen and someone else stepped on his foot.  He was seen in October 1981 for right ankle pain and the assessment was questionable tendonitis versus arthralgia.  In January 1982 he complained of a knot on the top of his right hand from an injury and the assessment was a contusion of the right hand.  

The June 1982 examination for service separation revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had swollen or painful joints, or foot trouble.  

The Veteran's postservice private clinical records show that he was not treated for any residuals of frostbite of the upper or lower extremities.  

Attached to the Veteran's original March 2010 claims for service connection was his statement that when in Germany he was exposed to cold weather that caused frostbite of his hands and feet due to which he still had problems.  In a statement from his wife it was reported that he had frostbite of the hands and feet during service. 

At the August 2012 travel Board hearing, as to frostbite, the Veteran testified that he was stationed in Germany when it was cold and wet, causing his feet and fingers to become numb of such severity that, when thawing out, he was unable to walk.  Since then, even when in an air conditioned environment or in cold weather, his fingers and toes would become somewhat numb.  He was seen for this during service and was told only that it was "frost nip", although this was not recorded in his STRs.  He had not complained of this at his service exit examination.  He had first mentioned this to medical personnel probably in the mid-1980s but was not told what caused the problem.  

Analysis

The Veteran did have complaints relative to his feet during service but these were due to either neuralgia or pes planus or plantar fasciitis.  While he initially reported in February 1981, during service, that he had a cold injury of the feet, an examination found no abnormality indicative of a cold injury and, in fact, the diagnosis was simply neuralgia.  However, he had no complaints, much less any clinically detectable abnormality, of a cold injury of his hands.  The next month he reported that he did not think that he had had either trauma or a cold injury, contrary to his earlier report and his more recent testimony of having a cold injury.  He subsequently had some acute ankle symptoms from injuries and a contusion of his right hand.  However, at discharge from service no abnormality was found and, equally significant, he had no relevant complaint.  

Further, while the Veteran testified that after service, in the mid-1980s, he had reported having had a cold injury, the postservice private clinical records contain no such corroborating account.  His wife's statement only restates what the Veteran had reported, i.e., having an in-service cold injury of the hands and feet.  In fact, these postservice private clinical records do not even suggest that he had any symptoms or disability of the upper or lower extremities stemming from a cold injury.  

In sum, the evidence is simply not persuasive that the Veteran now has any chronic residuals of cold injuries of the upper and lower extremities, or that he ever had a cold injury of the hands or feet.  Even assuming he did have a cold injury, he is not competent to attest that it resulted in chronic disability based of other transient symptoms of his hands, e.g., from an acute in-service injury, or symptoms of his feet due to either plantar fasciitis or preexisting pes planus.  Accordingly, service connection for frostbite of the upper and lower extremities is not warranted.  

Chronic Sore Throat, Claimed as Due to Mustard Gas

During service, in October 1979 the Veteran complained of having had a sore throat for 2 weeks.  Swallowing caused pain.  On examination he had redness of his tonsils and his "glands" were tender to palpation.  The assessment was tender tonsils.  He was given an antiseptic spray and aspirin.  

In May 1980 the Veteran complained of having had a sore throat for the last 8 hours.  On examination his throat was inflamed and there were white pustules.  The assessment was tonsillitis, for which he was given penicillin and aspirin.  Later in May 1980 the Veteran complained of having had a sore throat for 4 days. He had been taking Actifed and aspirin without any relief.  On examination his throat seemed to be inflamed and there was some discoloration.  The assessment was tonsillitis, for which he was given an antiseptic spray and aspirin.  

In March 1982 the Veteran complained of congestion and coughing up yellow discharge for 3 days, as well as a headache, dyspnea, and feeling restless and weak.  On examination he had +2 redness and inflammation of the tonsils.  The assessment was congestion of the lung.  When evaluated again that same day the assessment was a viral syndrome, for which he was given medication.  

The June 1982 examination for service separation revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had trouble of the throat.  

Postservice private clinical records show that the Veteran was seen in January 2008 for a sore throat and the assessment was viral pharyngitis.  

Attached to the Veteran's original March 2010 claims for service connection was his statement that he had been exposed to mustard gas during basic training.  In a statement from his wife it was reported that he frequently had a sore throat.  

At the August 2012 travel Board hearing, as to his throat, the Veteran testified that he was seen during service because of difficulty eating and drinking for 2 or 3 days, for which he was taken out of service until it cleared up from some medication he was given.  He thought that this had been due to an infection.  Thereafter, he episodically had problems with this throat and was first seen for this probably sometime in the mid-1980s or 1990s but was never given a diagnosis.  Just one or two years ago his family physician, without telling the Veteran what the problem was, stated that if it did not clear up he might have to be hospitalized.  At that time something in his throat had burst, causing him to spit out green colored fluid.  He believed that these records were on file.  The Veteran had not been given a diagnosis during service but it might have been some kind of chronic infection that started during service.  

Analysis

The Veteran contends that he has a chronic sore throat as the result of in-service exposure to mustard gas.  

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current above-listed associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provides that: 

(a)  Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition: 

(1)  Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin. 

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease. 

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia. 

(b)  Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316.  

Although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used, as that would require knowledge pertaining to the chemical properties of the gases, which is beyond the competency of a lay person.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding the type of gases to which he may have been exposed during active duty.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the Veteran is not competent to report that he was exposed to mustard gas; only that he was exposed to gases, and his lay statements lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

A review of the record, including the correspondence and testimony from the Veteran, reflects that he has not identified any specific disability due to exposure to gas.  The Board notes that the list of diseases VA has associated with full body exposure to mustard gas does not include a sore throat.  Therefore, service connection based on full body exposure to mustard gas is not warranted on a presumptive basis under 38 C.F.R. § 3.316. 

Where the evidence does not warrant presumptive service connection, a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran alternatively asserts that he has a chronically sore throat which may stem from an in-service infection.  In this regard, he complained of a sore throat during service when he had acute tonsillitis, i.e., inflammation of the tonsils, in October 1979 and twice in May 1980.  Thereafter, there were no further complaints of a sore throat, even when he had an acute viral syndrome in March 1982 and, similarly, no abnormality was found on the service discharge examination in June 1982 nor did he have any complaints relative to his throat at that time.  

Thus, contrary to the Veteran's testimony that during service he was not given a diagnosis, the fact is that he was diagnosed as having acute tonsillitis during service when he complained of a sore throat.  The Veteran's rather vague testimony of having episodically had throat problems after service, while credible, is lacking in such probative value as establish that he now has a chronic disability manifested by a sore throat.  Accordingly, service connection for a sore throat is not warranted.  

Bilateral Eye Disorder

The STRs show that the Veteran's uncorrected distant visual acuity was 20/20 in each eye on examination for entrance into service and on examination for discharge from service.  In March 1982 the Veteran complained of congestion and coughing up yellow discharge he also complained of "eye soreness."  The assessment was congestion of the lung and another assessment later that same day was a viral syndrome.  The June 1982 examination for service separation revealed no pertinent abnormality and in an adjunct medical history questionnaire the Veteran denied having or having had eye trouble.  

Postservice private clinical records do not show that the Veteran sought or received treatment for anything related to his eyes.  

Attached to the Veteran's original March 2010 claims for service connection was a statement from his wife in which it was reported that he had complained of losing sight in both eyes. 

At the August 2012 travel Board hearing, as to an eye disorder, the Veteran testified that he had difficulty seeing small writing.  He felt that this might be due to old age.  He used reading glasses.  He had not seen any physicians for his eye problem.  He had not had any problems with his eyes during military service. 

Analysis

With respect to the Veteran's contention that his diminishing visual acuity may be due to aging, this is called presbyopia.  Presbyopia is a visual condition that becomes apparent especially in middle age and in which loss of elasticity of the lens of the eye causes defective accommodation, and inability to focus sharply for near vision.  McNeely v. Principi, 3 Vet. App. 357, 364 (1992).  "Presbyopia is 'hyperopia and impairment of vision due to ... old age.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1349 (28th ed. 1994)."  Terry v. Principi, 18 Vet. App. 147 (Table); No. 99-2197, (nonprecedential Order of July 2, 2002).  

However, presbyopia is a developmental disorder.  Congenital or developmental defects, refractive errors of the eye or personality disorders, as such, are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

Inasmuch as the Veteran conceded at his hearing that he had not had any problems with his eyes during military service, his visual acuity was normal at both entrance into and separation from active service, and the fact that he had not seen any physicians for his eye problem, and thus not diagnosed with any acquired eye pathology, service connection for a bilateral eye disorder is not warranted.  

Hearing Loss of the Left Ear

Audiometric testing of the Veteran's hearing acuity in the left ear on examination for service entrance in January 1978, as well as on testing in April 1979, February 1980, October 1980, October 1981, and at service discharge in June 1982 revealed that all decibel levels at the relevant frequencies, i.e., 500; 1,000; 2,000; 3,000; and 4,000 Hertz (Hz) were 20 decibels (dbs.) or below in the left ear.  

In March 1982, when the Veteran had a viral syndrome, an examination revealed his tympanic membranes were within normal limits.  The June 1982 examination for service separation revealed no pertinent abnormality and in an adjunct medical history questionnaire the Veteran denied having or having had trouble of the ears or throat or hearing loss.  

Postservice private clinical records do not show that the Veteran sought, complained of or was treated for any hearing loss.  

Attached to the Veteran's original March 2010 claims for service connection was a statement from his wife in which it was reported that he had a hearing loss from being on a rifle range.  

At the August 2012 travel Board hearing, concerning hearing loss in the left ear, the Veteran testified that during service he was exposed to loud noise from M-16s and grenade explosions during training.  He had not noticed any problems or complained of hearing loss during service.  He did not recall having any audiometric testing during service.  He had first sought evaluation for this probably in the 1990s but had not been told that he had a hearing loss.  He did not now receive any treatment for hearing loss.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss, to include a sensorineural hearing loss, is not warranted.  In this regard, the Veteran's STRs are negative for a diagnosed chronic hearing loss, including sensorineural hearing loss, which is a listed chronic disease at 38 C.F.R. § 3.309(a), i.e., an organic disease of the nervous system.  Specifically, the STRs do not confirm that he complained of or was treated for hearing loss and, while he may not now recalled having had audiometric testing during service, he in fact had such testing at service entrance, service discharge and four other occasions but all such testing revealed no hearing loss by VA standards.  

In Hensley v. Brown, 5 Vet. App. 155, 159 (1993) the Court stated that: 

[Applicable VA regulations do] not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service. . . . Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. 

Id. at 159-60.  

The holding in Hensley was that VA may not use audiometric tests from a claimant's separation examination as a per se legal bar on proving service connection.  In Hensley, in-service audiometric testing yielded elevated thresholds at some frequencies and, so, the Court found that even if audiometric testing at service separation did not met the requirements of 38 C.F.R. § 3.385 (establishing hearing loss by VA standards) the service connection claim could not be denied solely on that basis.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  

More to the point, in this case the audiometric testing conducted at the time of the Veteran's service separation examination did not reflect any elevated thresholds or a significant shift in auditory thresholds at any relevant frequency in the left ear.  Thus, the holding in Hensley, Id., is inapposite.  

"The American Medical Association defines 'acoustic trauma' as '[a] severe injury to the ear caused by a short-duration sound of extremely high intensity such as an explosion or gunfire.'  American Medical Association Complete Medical Encyclopedia 112 (Jerrold B. Leiken, M.D., & Martin S. Lipsky, M.D., eds., 2003).  An acoustic trauma can cause permanent hearing loss, but does not necessarily do so.  Id."  Reeves v. Shinseki, No. 2011-7085, slip op. at 10, footnote 7 (June 14, 2012 Fed. Cir.) (not selected for publication); 2012 WL 2105624 (C.A. Fed.).  

Even assuming, and conceding, that the Veteran was exposed to acoustic trauma during service, this is not the same as having sustained the type of injury that causes chronic hearing loss, and having resulting chronic disability.  In other words, even if he was exposed to acoustic trauma during service, this does not automatically mean there were chronic residuals, including a hearing loss, which was caused thereby.  The Veteran has not pointed to any such statutory or regulatory presumption to this effect, and the Board is aware of none.  Thus, while not disagreeing that the Veteran sustained acoustic trauma, under the circumstance which he has related, the Board rejects the notion that even assuming he currently has a hearing loss in the left ear, it should be conceded as being due to in-service acoustic trauma.  

Significantly, the Veteran did not report having a hearing loss in a medical history questionnaire at service separation and at the time of his separation examination clinical evaluation of his ears and audiometric testing were negative.  In short, the audiometric testing at both service entrance and at service separation did not met VA criteria for the presence of hearing loss.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These examination reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Moreover, the Board finds it significant that he had not filed a claim for service connection for hearing loss until 2010, almost two and a half decades after military service.  It would be reasonable to expect that if he had had a hearing loss, or noticed deceased hearing acuity not long after service, that he would at that time have filed a claim for service connection.  However, he did not and this suggests that he did not have or believe that he had a hearing loss at that time.  

The Board is cognizant that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of treatment for hearing loss during service; audiometric testing at service discharge which found no elevated threshold levels at any relevant frequency in either ear; his not having complained of hearing loss or tinnitus at service discharge; his not having sought treatment or disability compensation for hearing loss immediately after service; the fact that his post-service clinical records are negative for any findings of a hearing loss, including sensorineural hearing loss, to be persuasive evidence against his claim.  

The Veteran may believe that his now chronic hearing loss is related to his active service.  As to this, a layperson may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  See Jandreau, Id.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran being untrained and uneducated in medicine is not competent to address etiology in the present case.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Accordingly, service connection for hearing loss of the left ear is not warranted.  

Gout, Including in the Right Ankle

On examination in January 1978 for entrance into active service the Veteran had no pertinent abnormality except mild pes planus.  

In August 1981 the Veteran complained of having had left ankle pain for 1 day.  He reported that he had fallen down and another person had stepped on his foot.  In October 1981 the Veteran complained of having had right ankle pain for 1 day.  On examination there was minimal swelling.  He denied any trauma.  There was tenderness over the inferior portion of the medial aspect of that ankle.  The assessment was questionable tendonitis versus arthralgia.  He was given medication for pain and was not to engage in physical training, running or prolonged standing.  

The June 1982 examination for service separation revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran denied having or having had swollen or painful joints.  

Postservice private clinical records show that in June 1994 the Veteran was seen for right ankle pain, with no history of trauma, and the impression was that gout was questionably the cause of the right ankle pain.  In September 1997 he was seen for gout in the right ankle.  In February 2001 he was seen for right ankle pain.  In January 2008 he complained of gout in his left knee.  He was seen in December 2009 for gout of the right ankle.  

Attached to the Veteran's original March 2010 claims for service connection was a statement from his wife in which it was reported that he had gout in his right ankle.  

On VA examination in February 2011 for evaluation of gout of the right ankle, the claim file was reviewed.  The Veteran reported having had such ankle pain for more than 20 years.  He admitted having had several sprains over the years, but had not had ankle surgery.  After a physical examination the impression was that there were no clinical or objective findings for gouty arthritis of the right ankle.  It was opined that taking into consideration that there were only a few documents in the STRs that showed treatment for tendinitis of the right ankle, with no evidence of gout of the right ankle until the mid-1990s, and no diagnosis of gout in-service, it was less likely as not that his recurrent gout of the right ankle had its onset during military service.  

At the August 2012 travel Board hearing the Veteran testified that he had gout in his right ankle.  However, his gout affected different joints at differing times.  Currently he had swelling of the left knee due to gout.  During service he had complained of right ankle pain but gout was not diagnosed during his military service.  He had not complained of his right ankle upon exiting military service.  The gout now affected mostly his left knee and right ankle.  This had been a problem since even the 1980s.  He had first sought treatment for this in the late 1980s or the 1990s with a private physician, at which time it was found that he had gout.  However, the physician had not stated that it was related to military service, and the Veteran had not asked about it.  

Analysis

The Veteran conceded at the 2011 VA examination that he had had several sprains over the years.  He now seeks to attribute the symptoms of such sprains to gout, inasmuch as he testified that he had complained of right ankle pain during service but that gout was not diagnosed.  The STRs show that at that time it was felt that he possibility had tendonitis or some unspecified arthralgia.  However, the private clinical records show that gout was first diagnosed in 1994, 12 years after military service.  He conceded at the hearing that his treating private physician had not stated that his gout was related to military service.  

The only competent medical evidence on file addressing the etiology of the Veteran's gout is the opinion of the 2011 VA examiner.  That opinion was that it was less likely as not that gout of the right ankle had its onset during military service.  The rationale was that there were only a few documents in the STRs that showed treatment for tendinitis of the right ankle, with no evidence of gout of the right ankle until the mid-1990s.  

Although the Veteran is competent to attest to the symptoms he experienced during active service he lacks the competency, due to a lack of medical education, training, and experience to attribute such symptoms to the in-service onset of gout.  His lay testimony and the belief of himself and his wife that his gout is of service origin are far outweighed by the highly probative medical opinion of the recent VA examiner which was rendered after a review of the claims file.  

Accordingly, service connection for gout, including in the right ankle, is not warranted.  

Prostate Disorder

During service, in July 1981 the Veteran reported having had a urinary discharge for the past 2 days, without dysuria.  On examination he had no current discharge.  The assessment was that he possibly had a bacterial infection.  A clinical notation the next day noted that he had a bacterial infection, for which he was given Tetracycline.  

In April 1982 the Veteran complained of having had a urinary discharge for 2 days but no burning sensation.  He had a history of venereal disease.  The assessment was a venereal disease.  

The June 1982 examination for service separation revealed no pertinent abnormality was found, and in an adjunct medical history questionnaire the Veteran denied having or having had frequent or painful urination.  It was noted that he had been treated several times for a venereal disease.  

Postservice private clinical records do not show that the Veteran sought or received treatment or evaluation for symptoms or disability of the prostate.  

Attached to the Veteran's original March 2010 claims for service connection was a statement from his wife in which it was reported that he had problems from swelling of the prostate.  

At the August 2012 travel Board hearing, as to a prostate disorder, the Veteran testified that he had not had any prostate problems during service.  He had not yet been to a physician for his problem, but the problem consisted of "slow" urination.  He felt he might have some inflammation or enlargement of the prostate, although he had never been treated for it.  

Analysis

The Veteran and his wife have reported that he has prostate problems manifested by urinary difficulty.  However, at the hearing the Veteran conceded that he had not had any prostate problems during service.  Significantly, the Veteran also testified that he had not sought treatment for prostate problems after service.  

The Board is cognizant of the fact that the Veteran had several urinary tract infections during military service.  Nevertheless, the Veteran has conceded that, despite the urinary tract infections during service, he had no problems with his prostate during his active service.  Indeed, at the time of his discharge from active service he reported not having or having had frequent or painful urination.  Moreover, while he may now believe, as he testified, that he has some inflammation or enlargement of the prostate, he is not competent to render a diagnosis of his now having any pathology of the prostate.  

In sum, there is no competent evidence on file that the Veteran has a chronic disorder of the prostate.  Thus, service connection for a prostate disorder is not warranted.  

This being the case, the claims must be denied because the preponderance of the evidence is unfavorable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for frostbite of both upper extremities; frostbite of both lower extremities; a chronic sore throat, claimed as due to exposure to mustard gas; a bilateral eye disorder; hearing loss of the left ear; gout, including in the right ankle; and a prostate disorder is denied.  


REMAND

As will be explained, further examination of the Veteran's right shoulder and low back for the purpose of obtaining medical opinions is required.  At the 2012 travel Board hearing the Veteran indicated that he was willing to attend any further examination, if needed.  For the benefit of the examiner, the factual background relating to the right shoulder and low back is set forth below.  

Right Shoulder

On examination in January 1978 for entrance into active service the Veteran had a right shoulder scar.  He was given a special consultation for evaluation of his right shoulder which noted that he had dislocated that shoulder playing football in 1972.  The shoulder had then been immobilized for 3 weeks but he had no subsequent problems and continued to play sandlot sports.  He had no right shoulder complaints.  On physical examination he had scar over the right clavicle.  It was noted that his preservice shoulder separation had been surgically repaired.  He had full shoulder motion and no motor deficit.  The impression was status post (SP) acromioclavicular (AC) separation.  He was found to be fit for entrance into service.  

In April 1979 the Veteran complained of a knot on his right shoulder of one day duration.  An examination revealed a small amount of edema of the right trapezius muscle.  He had had an injury while doing "dragon training yesterday."  His range of motion was good and no abrasion or laceration was noted, and there was no apparent fracture.  The assessment was a contused muscle.  He was given medication, an analgesic balm, and told not to lift anything over 15 lbs. for the next 2 days.  

In July 1980 the Veteran complained of having had right shoulder pain for 1 day after falling out of bed the night before.  He had a history of dislocating that shoulder 8 years ago when playing football.  On examination there was tenderness over the AC joint.  There was no deformity and he had good range of motion.  The assessment was a contusion, for which he was given a sling and medication for pain.  He was not to use his right arm for 3 days.  Four days later, he again complained of right shoulder pain and on examination continued to have the same tenderness but had decreased range of motion.  The assessment was again a contusion, for which he was given a sling and medication for pain.  He was not to use his right arm for 3 days.  Three days later, on examination there was no dislocation but there was slight edema as well as tenderness of the AC joint, and decreased range of motion.  The assessment was again a contusion.  An X-ray revealed a small bony exostosis arising from the distal segment of the clavicle, with a smaller one still more distal to it.  Otherwise, no calcific deposits were seen in the region of the bursae or muscular tendon insertions, nor any other osteal or periosteal pathology.  

The June 1982 examination for service separation revealed no pertinent abnormality other than a right shoulder scar.  In an adjunct medical history questionnaire the Veteran reported having or having had a painful or trick shoulder.  It was noted that he had had a right shoulder dislocation at age 12 and occasionally had right shoulder pain.  

Postservice private clinical records show that the Veteran was seen in May 2009 he was seen for right shoulder pain.  In April 2009 he was seen for right shoulder pain and the assessment was bursitis.  

Attached to the Veteran's original March 2010 claims for service connection was a statement from his wife in which she stated that he had right shoulder pain from crawling during training.  

On VA examination in February 2011, as to his right shoulder, the Veteran reported having dislocated that shoulder when 12 years old.  He had pain, off and on, during service, especially with combat training and shoveling.  He had had right shoulder surgery for a "SLAP tear" in July 2010, and then in August 2010 to remove more scar tissue.  After a physical examination the impression was chronic right shoulder strain versus PS surgery for dislocation prior to service and SP recent surgery, with well healed scars.  It was opined that the right shoulder disability was less likely as not aggravated during military service because the Veteran did not have surgery again on that shoulder until approximately 28 years after service discharge.  One would expect that had service aggravated the right shoulder that he would have had some treatment prior to 2010.  

At the travel Board hearing the Veteran testified that prior to service, at about the age of 11 or 12 years, he had dislocated his right shoulder while playing football, for which he had had surgery.  When he entered military service, while on details such as shoveling snow the shoulder would "act up" and hurt.  Even shooting an M-16 caused problems.  He had not complained of his right shoulder when he entered military service and it was not noted on his entrance examination.  Following his preservice surgery but prior to service he had not had problems with his right shoulder but his in-service activities caused it to flare-up and become worse.  He had not mentioned it at service discharge because at that time it was not bothering him on that particular day.  He had had further surgery within the last 1 or 2 years, and he believed those records were also on file.  This surgery was not for recurrent dislocations but to clean out some scar tissue.  None of his physicians had told him that it was possible that his military service had made his right shoulder condition worse, and he had not asked them about it.  The Veteran acknowledged that he had had a VA examination in February 2011 but indicated that he was willing to attend any further examination if needed.  

Here, with respect to his right shoulder, the entrance examination found him to be fit for military duty.  Thus, no pre-existing right shoulder disorder was found, despite his past history of surgery for dislocation of that shoulder.  In this regard, the preservice clinical records of such treatment and surgery should be obtained.  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

Here, the 2011 VA medical opinion did not address whether there was clear and unmistakable evidence that a right shoulder disability preexisted service and whether there was clear and unmistakable evidence that it underwent no increase in severity during service.  Of particular note in this regard, are (1) the in-service treatment for right shoulder disability, (2) the in-service X-rays of right shoulder abnormality, and (3) the complaint of his still having occasional right shoulder pain at service separation.  

Thus, after attempting to obtain all records of preservice right shoulder treatment and surgery, another examination should be conducted which addresses the foregoing matters.  


Low Back Disorder, Erectile Dysfunction, and A Disorder Manifested by Muscle Cramps

The January 1978 service entrance examination found no pertinent abnormality of the low back.  In April 1979 the Veteran complained of having an upper back problem for four days.  He reported that this occurred when "breaking [a] track."  On examination he had good range of motion.  The assessment was a muscle strain, for which he was given an analgesic balm and aspirin.  

In March 1980 the Veteran complained of having had low back pain for 1 day.  He stated that this probably occurred while playing volleyball.  On examination there was no edema or discoloration.  Range of motion was good.  He was able to perform heel-to-toe walking.  The assessment was a muscle strain, for which he was given a balm, aspirin, heat, and was not to lift over 30 lbs. or run for 2 days.  

In December 1980 the Veteran complained of low back pain of 2 weeks duration.  He had trouble sleeping last night.  Aspirin and applied heat had not helped.  On examination he had pain in the mid-portion of the back.  He could not bend forward to touch his toes.  His back was not painful to touch but movement was very slow.  The assessment was low back pain.  He was to remain in his quarters for 3 days and take pain medication as needed.  

In January 1981 the Veteran again complained of low back pain, after having remained in his quarters as previously instructed.  He reported having had some relief but was still unable to bend over.  On examination there was no pinpoint pain.  He had slow and restricted movement.  There was no muscle rigidity.  The assessment was again low back pain.  Another notation that same day reflects that low back flexion was decreased by 10 degrees but otherwise an examination was negative.  The assessment was a resolving low back syndrome.  He was not to run or engage in physical training for 7 days.  In August 1981 he complained of a stiff neck for 3 days.  The assessment was a muscle cramp.  

The June 1982 examination for service separation revealed no pertinent abnormality.  In an adjunct medical history questionnaire the Veteran reported having or having had broken bones, and venereal disease but he denied having or having had swollen or painful joints, cramps in his legs, frequent or painful urination or recurrent back pain.  It was noted that he had been treated several times for a venereal disease.  

Postservice private clinical records show that in October 1991 the Veteran was seen for low back pain for 4 days duration.  It was noted that he had fallen and hurt his back 13 years ago (i.e., 1978).  The assessment was low back pain.  In February 1993 he was seen for back spasms and it was noted that he had helped move furniture recently.  In February 1995 he was seen for his back and a history of a back injury on February 9, 1995, was noted.  A March 13, 1995, clinical notation reflects that the treating physician had spoken with "plant personnel" and informed them that the physician could not say, one way or the other, if the Veteran's injury was "on the job."  In May 2003 he was seen for low back pain, it was noted that he had had back surgery 7 years ago for a herniated disc.  

Private clinical records include a May 2003 lumbar X-ray which revealed minimal mid and lower lumbar spine degenerative changes but no compression fractures or subluxation.  

Attached to the Veteran's original March 2010 claims for service connection was a statement from his wife who reported that he had had several in-service injuries.  He had low back pain for which he had surgery.  He had muscle cramps in the back of both legs.  In VA Form 21-4138, Statement in Support of Claim, in April 2010 he claimed service connection for erectile dysfunction and reported that this had been on-going since military service.  

A February 21, 1995, statement from a private physician reflects that the Veteran complained of back pain which radiated down the right leg which he related to a work injury that occurred on February 9, 1995.  Also, his history was significant for "an injury in 1979 at which time he slipped on some ice.  Intermittently, he has had some back pain."  However, prior to the 1995 injury he had not previously had pain which radiated into the leg.  He had no bowel or bladder problem.  That physician reported in April 1995 that as "to causation, it is my opinion that [the Veteran's] radicular symptoms and MRI providing disc herniation are a recent and more acute phenomenon.  He relates this to a specific work injury at the workplace."  This meant "that he had a preexisting problem, and under the Worker's Compensation statutes, his case would be eligible" for compensation.  

Additional private clinical records show that the Veteran underwent private hospitalization in November 1995, complaining of right leg pain.  He had a work injury on February 9, 1995, and had received conservative treatment since then, including physical therapy and intermittent lumbar epidural steroid injections.  A September 1995 lumbar MRI revealed disc herniation at L5-S1 with displacement of the right S1 nerve root.  The admission diagnoses were right S1 radiculopathy and a lumbosacral (L5-S1) herniated nucleus pulposus.  He had a hemilaminotomy discectomy at L5-S1 and foraminotomy at L5-S1 on the right.  

On VA examination in February 2011 for evaluation of his low back the Veteran reported having a low back condition since he slipped on some ice during service, and also from having pulled some muscles when "breaking down a track."  He had had disc surgery in 1995.  After a physical examination the impression was SP lumbosacral laminectomy, with well healed scar, now with chronic strain and radiculopathy of the right lower extremity.  Taking into consideration that the Veteran had low back pain during service, which was documented, but these were acute periods of low back pain with no mention of any low back condition on the separation physical and no evidence until 1991, and with an on-the-job injury in 1995 with surgery that same year, it was opined that it was less likely as not that the current low back complaints were related to military service and were more likely related to the on-the-job injury and subsequent surgery in 1995.  

At the August 2012 travel Board hearing, the Veteran testified that his erectile dysfunction started about 3 years ago.  He did not know what caused it but believed it might be due to his low back disability.  As to low back disability, the Veteran testified that during military service he had pulled something in his back while "breaking the tracks on the tanks."  He had then gone on sick call and was told it was a sprain.  He was unsure if X-rays were taken at that time.  It had still bothered him when he exited military service but he had not mentioned it.  He had gone to a VA hospital in Charleston for his back in about 1986 or 1987 on one or two occasions but had not gone again thereafter because he lacked transportation.  He had not then been told that he had arthritis or a disc problem.  He now had continuous back pain.  He had injured his back in his postservice employment in "Greeleyville" and then, in 1995, had had surgery for a slipped disc.  His personal physician had told him that the physician could not say whether the Veteran's current low back disability was related to military service.  However, since his military service he had continuously had back problems, which he self-treated with over-the-counter (OTC) pain relievers.  As to a prostate disorder, he testified that he had not had any prostate problems during service.  He had not yet been to a physician for his problem, but the problem consisted of "slow" urination.  He felt he might have some inflammation or enlargement of the prostate, although he had never been treated for it.  As to muscle cramps, he testified that after his 1995 back surgery, he had begun to have cramps.  If he stretched incorrectly, he developed cramps which affected and remained isolated to the back of his calf.  

The Veteran testified that his most recent private records, within the last few months, of treatment for muscle cramps might not be on file.  The case was held open for 30 days to allow him to submit them.  However, no such records have been received.  The Veteran acknowledged that he had had a VA examination in February 2011 but indicated that he was willing to attend any further examination if needed.  

Here, the 2011 VA opinion did not have available for review the Worker's Compensation records relative to the postservice 1995 low back injury.  Also, that opinion did not address the Veteran's earliest postservice clinical history, which were related prior to the 1995 work related injury, of having had low back pain since military service.  Also not addressed was the private physician's statement, apparently in support of a claim for Woker's Compensation, that the Veteran had a low back disorder which preexisted the 1995 injury.  Thus, the aforementioned records should be obtained and an additional opinion obtained.  

Because it is claimed that the Veteran's erectile dysfunction and a disorder manifested by cramps may be due to the claimed low back disability, adjudication of these claims must be deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with an opportunity to identify any additional relevant medical treatment records which pertain to his service connection claims for a right shoulder disorders, a low back disorder, erectile dysfunction, and a disorder manifested by cramps that have not yet been associated with the claims file.

This should include all records relative to treatment, evaluation and surgery of his right shoulder prior to active service.  

He should also be requested to provide as much information as possible as to all records relative to his claim for Worker's Compensation stemming from his postservice work-related low back injury in February 1995, to include records of any State agency which may have custody of such records.  

Appropriate steps should be taken to obtain any such identified records. 

2.  After completing the above, or allowing for the lapse of a reasonable period of time for completion of the above, afford the Veteran an examination with regard to his claim of service connection for a right shoulder disorder.  

The claims file, including a copy of this REMAND, should be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

* The examiner should opine as to whether the evidence as a whole clearly and unmistakably shows that the Veteran had a right shoulder disability which pre-existed entrance into active service.  

* If a right shoulder disorder is clearly and unmistakably shown to have pre-existed entrance into active service, please opine as to whether the evidence as a whole clearly and unmistakably shows that there was no increase in such pre-existing right shoulder disorder during active service.  

* Please address the significance, if any, of the X-rays of the Veteran's right shoulder during military service as well as the notation at service discharge that the Veteran had occasional right shoulder pain and whether the findings represent an increase in severity of any preexisting right shoulder disability.  

* Please note that the proper standard as to each of these questions is not whether it is as likely as not that a right shoulder disorder pre-existed active service and not whether it is as likely as not that a right shoulder disorder underwent no increase during service.  Rather, as to each question, the proper standard is whether, based on the evidence as a whole, there is clear and unmistakable evidence of both pre-existence and no increase in severity during service.  

* If a right shoulder disorder is not clearly and unmistakably shown to have both pre-existed entrance into active service and not clearly and unmistakably shown to have undergone no increase during service, provide an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that a right shoulder disorder had its onset during active service. 

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests  should be accomplished.  The claims folders should be made available to the examiner for review.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After all outstanding records have been associated with the claims file, or allowing for the lapse of a reasonable period of time for completion of the above, the Veteran should be afforded an appropriate VA spine examination to ascertain the etiology of his currently diagnosed low back disability, an particularly whether any current low back disability is of service origin.  

The claims file, including a copy of this REMAND, should be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner should annotate his or her report as to whether the claims file was reviewed. 

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  For example, the Veteran, as a layperson may address what he personally observed or experienced, including current or past symptoms, and what a physician previously told him.  The examiner must not accept lay statements beyond the ambit of lay knowledge or comprehension, such as a statement by the Veteran that he currently suffers from a medical illness which has not been diagnosed by appropriate medical personnel.  The examiner may accept that a physician told the Veteran certain things, for purposes of establishing etiology or a diagnosis, but does not have to accept the Veteran's personal knowledge of such matters.  The examiner should also address whether any statements or evidence are contradicted or reasonably questioned based on other evidence of record.  

* The examiner should render an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any low back disability which the Veteran has is of service origin.  

* Consideration should be given to whether he had a chronic low back disability following his military service which was aggravated by a superimposed postservice work-related injury.  

* In this regard, the examiner is also requested to comment upon the earliest postservice clinical histories, prior to his postservice work-related injury in February 1995, related by the Veteran of having had low back pain since an in-service injury. 

The examination report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  The claims folders must be made available to the examiners for review prior to, and during, the examination.

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

4.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claims for service connection.  If the claims remain denied, the Veteran and his representative should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


